Citation Nr: 0422632	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  99-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1990, for the award of service connection for a right knee 
condition, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  The veteran died in July 1993.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

Following a preliminary review of the record, the Board finds 
there is an underlying procedural issue which must be 
addressed.

The record discloses that the veteran was awarded service 
connection for a right knee condition in August 1991.  This 
award was effective from February 8, 1990, the date of 
receipt of the claim.  The veteran thereafter filed a timely 
notice of disagreement with this rating determination, 
seeking an earlier effective date for the award of benefits.  
The veteran died in July 1993, prior to the issuance of a 
statement of the case relative to this issue.

In July 1998, the subject claim for an earlier effective date 
for purposes of accrued benefits was filed on behalf of the 
appellant by her representative.  The RO denied the 
appellant's claim for accrued benefits by rating decision 
dated in February 1999.  The appellant thereafter filed a 
notice of disagreement with this determination in April 1999.  
A statement of the case was issued to her in June 1999, and 
she filed a substantive appeal in July 1999.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998). 

The only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  See 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000 (c).  In this case, the record indicates the 
appellant, as the surviving spouse of the veteran, filed her 
claim for accrued benefits in July 1998, more than one year 
after the veteran's demise.  In its adjudication of this 
matter, the RO did not address whether the appellant met the 
one-year regulatory requirement for filing an accrued 
benefits claim.    

When the Board addresses in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
she has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the statement of the 
case provided the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (2003).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  See Marsh v. West, 11 Vet. App. 468, 470 (1998) 
(citations omitted) (the Board's obligation to assess its own 
jurisdiction cannot come at the expense of the procedural 
rights that belong to the appellant).

The Board further finds that the timeliness issue is 
inextricably intertwined with the earlier effective date 
claim pending before the Board.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Hence the timeliness claim must be 
remanded for proper RO action, including issuance of a 
statement of the case, prior to further review of the earlier 
effective date claim by the Board.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO must furnish the appellant and her 
representative, with a statement of the case 
on the issue of whether the appellant's claim 
for entitlement to an effective date prior to 
February 8, 1990, for the award of service 
connection for a right knee condition for 
purposes of accrued benefits, was timely 
filed.  The appellant and her representative 
should be provided a reasonable period of 
time to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



